United States Court of Appeals,

                          Eleventh Circuit.

                            No. 95-8084.

    David Keith POGUE;    Denise Pogue, Plaintiffs-Appellants,

                                 v.

    OGLETHORPE POWER CORP.;    Rome Employment Services, Inc.,
Defendants-Appellees.

                            Jan. 8, 1997.

Appeal from the United States District Court for the Northern
District of Georgia (No. 4:93-00258-CV-HLM); Harold L. Murphy,
Judge.

Before CARNES, Circuit Judge, HILL and KRAVITCH, Senior Circuit
Judges.

     PER CURIAM:

     David and Denise Pogue brought this negligence action against

Oglethorpe Power Corporation ("Oglethorpe") and Rome Employment

Services, Inc. ("RES") after David Pogue was seriously injured

while working on a construction site.       After the district court

granted summary judgment in favor of the defendants, the Pogues

appealed that decision with respect to Oglethorpe, but abandoned

their claim against RES. Having substantial doubt about the proper

resolution of the state law issue presented by the case, we

certified the following question to the Georgia Supreme Court:

     Is a "premise owner" entitled to the statutory tort immunity
     provided by O.C.G.A. § 34-9-11 if the premise owner has
     purchased a "wrap-up" insurance policy to provide workers'
     compensation insurance coverage for all on-site contractors
     and subcontractors?

Pogue   v.   Oglethorpe Power Corp.,   82     F.3d   1012,   1017   (11th

Cir.1996).

     In a thorough opinion, the Georgia Supreme Court has answered
the certified question in the negative.       Pogue v. Oglethorpe Power

Corp., 477 S.E.2d 107 (Ga.1996).         In light of that opinion, we

REVERSE the grant of summary judgment in favor of Oglethorpe, and

we reiterate our prior decision affirming the grant of summary

judgment   in   favor   of   RES.   We   REMAND   the   case   for   further

proceedings consistent with Georgia law as illuminated by the

Georgia Supreme Court's answer to our certified question.